Name: Commission Regulation (EEC) No 1759/93 of 1 July 1993 concerning the operative events determining the agricultural conversion rates to be applied in the beef and veal sector
 Type: Regulation
 Subject Matter: animal product;  agricultural policy;  prices;  trade policy
 Date Published: nan

 Avis juridique important|31993R1759Commission Regulation (EEC) No 1759/93 of 1 July 1993 concerning the operative events determining the agricultural conversion rates to be applied in the beef and veal sector Official Journal L 161 , 02/07/1993 P. 0059 - 0061 Finnish special edition: Chapter 3 Volume 50 P. 0209 Swedish special edition: Chapter 3 Volume 50 P. 0209 COMMISSION REGULATION (EEC) No 1759/93 of 1 July 1993 concerning the operative events determining the agricultural conversion rates to be applied in the beef and veal sectorTHE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3813/92 of 28 December 1992 on the unit of account and the conversion rates to be applied for the purposes of the common agricultural policy (1), and in particular Article 6 (2) thereof, Whereas Regulation (EEC) No 3813/92 introduces new agrimonetary arrangements as from 1 January 1993; whereas, under those arrangements, Commission Regulation (EEC) No 1068/93 of 30 April 1993 on detailed rules for determining and applying the agricultural conversion rates (2), establishes the operative events for the agricultural conversion rates applicable after the transitional measures laid down in Article 1 of Commission Regulation (EEC) No 3820/92 (3), without prejudice to special rules or derogations to be laid down where appropriate under the rules in force in the sectors concerned on the basis of the criteria listed in Article 6 of Regulation (EEC) No 3813/92; whereas, therefore, the amendments to the operative events determining the agricultural conversion rates applicable in the beef and veal sector after the transitional measures laid down in Article 1 of Commission Regulation (EEC) No 3820/92 should be determined and brought together in a single Regulation; Whereas the operative event provided for in the second indent of Article 10 (1) of Regulation (EEC) No 1068/93 entails the risk of deliveries of quantities awarded pursuant to Article 13 of Regulation (EEC) No 859/89 (4), as amended by Commission Regulation (EEC) No 3831/92 (5), being delayed by operators for speculative reasons; whereas, given that the meat is delivered fresh, such practices are likely to affect adversely the quality of the meat; whereas, therefore, provision should be made for a single operative event relating to the first day on which the products awarded can be taken over by the intervention agency under the terms of the invitation to tender concerned; Whereas, in order to avoid unnecessary conversion operations, the prices offered under tender procedures as referred to in Commission Regulation (EEC) No 2173/79 (6), as amended by Regulation (EEC) No 1809/87 (7), should be expressed in ecus; Whereas tenders subject to the provisions of Regulation (EEC) No 2173/79 are worded in such a way that products sold cannot be taken over by the acquirer until the tender price for the contract concerned has been paid; whereas, in order to specify the operative event applicable to this as provided for in the third indent of Article 10 (1) of Regulation (EEC) No 1068/93, the agricultural conversion rate in force on the date of the first payment should be chosen; Whereas the purpose of each of the securities referred to in Regulation (EEC) No 2173/79 is to ensure compliance with all the obligations relating to the submission and execution of tenders; whereas, in that case, the conversion rate in force on the day on which the security takes effect would be applicable, according to the fourth indent of Article 10 (4) of Regulation (EEC) No 1068/93; whereas, so that the day in question can be identified without the possibility of ambiguity, this should be the day on which the security is lodged or proof of lodging is furnished; whereas, in order to simplify administration, the same rule should be applied to the securities referred to in Commission Regulations (EEC) No 2182/77(8), as last amended by Regulation (EEC) No 3807/92 (9), (EEC) No 985/81 (10), as last amended by Regulation (EEC) No 3807/92, (EEC) No 2539/84 (11) and (EEC) No 2848/89 (12); Whereas the other operative events in force in the beef and veal sector do not need to be adjusted to the principles of the new agrimonetary arrangements; whereas, therefore, they should be confirmed on the basis of Article 6 (2) of Regulation (EEC) No 3813/92; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal, HAS ADOPTED THIS REGULATION: Article 1 1. Article 16 of Regulation (EEC) No 859/89 is hereby replaced by the following: 'Article 16 The conversion rate to be applied to the amounts referred to in Article 12 shall be the rate valid on the date of entry into force of the Regulation fixing the maximum purchase price and the quantities of beefmeat bought into intervention in respect of the tender concerned.' 2. Article 8 of Regulation (EEC) No 3445/90 is hereby replaced by the following: 'Article 8 The conversion rate to be applied: - to the amounts of aid shall be the agricultural conversion rate in force on the day referred to in Article 9 (2), - to the amounts of securities shall be the agricultural conversion rate in force on the day on which the security is lodged with, or proof of if it is furnished to, the intervention agency.' 3. Regulation (EEC) No 2173/79 is hereby amended as follows: (a) Article 2 (2) (c) is completed with 'and expressed in ecus'; (b) Article 5 is replaced by the following: 'Article 5 The conversion rate to be applied to the sale prices fixed in advance shall be the agricultural conversion rate in force on the day on which the intervention agency receives the first payment relating to the contract in question' (c) Article 8 (2) (c) is replaced by the following: '(c) the price offered per tonne, expressed in ecus;' (d) Article 9 is replaced by the following: 'Article 9 In the light of the tenders received, minimum selling prices expressed in ecus shall be fixed for the products in question in accordance with the procedure laid down in Article 27 of Regulation (EEC) No 805/68.'; (e) Article 12 is replaced by the following: 'Article 12 The conversion rate to be applied to convert tenders into national currency shall be the agricultural conversion rate in force on the day on which the intervention agency receives the first payment relting to the contract in question.'; (f) The following paragraph is added to Article 15: '5. The conversion rate to be applied to the amounts of securities referred to in paragraph 1 shall be the agricultural conversion rate in force on the day on which the security is lodged with, or proof of it is furnished to, the intervention agency.' 4. Regulation (EEC) No 2182/77 is hereby amended as follows: (a) The following subparagraph is added to Article 4 (1): 'The conversion rate to be applied to the amount of the security referred to in this paragraph shall be the agricultural conversion rate in force on the day on which the security is lodged with, or proof of it is furnished to, the intervention agency.'; (b) Article 8 is deleted. 5. The following subparagraph is added to Article 3 (2) of Regulation (EEC) No 985/81: 'The conversion rate to be applied to the amount of that security shall be the agricultural conversion rate in force on the day on which the security is lodged with, or proof of it is furnished to, the intervention agency.' 6. The following paragraph is added to Article 5 of Regulation (EEC) No 2539/84: '4. The conversion rate to be applied to the amounts of the securities referred to in paragraph 2 and 3 shall be the agricultural conversion rate in force on the day on which the security is lodged with, or proof of it is furnished to, the intervention agency.' 7. The following subparagraph is added to Article 6 (2) of Regulation (EEC) No 2848/89: 'The conversion rate to be applied to the amount of this security shall be the agricultral conversion rate in force on the day on which the security is lodged with, or proof of it is furnished to, the intervention agency.' Article 2 Provisions relating to those operative events for the agricultural conversion rates applicable in the beef and veal sector which are not referred to in Article 1 shall remain applicable. Article 3 This Regulation shall enter into force on 5 July 1993. Article 1 (1) shall apply from the first tender for buying into intervention opened during the 1993/94 marketing year. Article 1 (2) to (7) shall apply to operations connected with contracts concluded from 5 July 1993. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 1 July 1993. For the Commission RenÃ © STEICHEN Member of the Commission (1) OJ No L 387, 31. 12. 1992, p. 1. (2) OJ No L 108, 1. 5. 1993, p. 106. (3) OJ No L 387, 31. 12. 1992, p. 22. (4) OJ No L 91, 4. 4. 1989, p. 5. (5) OJ No L 387, 31. 12. 1992, p. 47. (6) OJ No L 251, 5. 10. 1979, p. 12. (7) OJ No L 170, 30. 6. 1987, p. 23. (8) OJ No L 251, 1. 10. 1977, p. 60. (9) OJ No L 384, 30. 12. 1992, p. 33. (10) OJ No L 99, 10. 4. 1981, p. 38. (11) OJ No L 238, 6. 9. 1984, p. 13. (12) OJ No L 274, 23. 9. 1989, p. 9.